Citation Nr: 1745916	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In decisions dated in April 2016 and December 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the Veteran's service connection claim for a right knee disorder, the December 2016 decision remanded his service connection claim for bilateral hearing loss.  The RO subsequently granted entitlement to service connection for bilateral hearing loss in a July 2017 rating decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

A remand is required to obtain an adequate VA medical opinion in compliance with the instructions of the prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the December 2016 remand, the Board directed the AOJ to obtain an additional VA medical opinion that addressed all of the right knee disorders that had been present during the appeal period or within close proximity thereto; including his diagnosed right knee degenerative joint disease, osteoarthritis, and internal derangement.  The Veteran underwent a VA examination in February 2017, and the examiner diagnosed right knee strain.  The examiner then opined that it was less likely than not that the right knee degenerative joint disease, osteoarthritis, and internal derangement were incurred in or caused by an in-service illness, event, or injury incurred during active service, to include the January 1963 right knee injury and his in-service duties as motor vehicle operator.  In terms of a rationale, the examiner only stated that the Veteran did not relate any in-service motor vehicle operator accident.  The Board finds that this rationale is inadequate as it did not explain what significance, if any, the Veteran's reported twisting his right knee during boot camp, his January 1963 right knee injury, or his duties as a motor vehicle operator had in the etiology of his current disorders.  Moreover, the examiner did not address the right knee strain that was diagnosed during the examination.

In addition, a February 2017 right knee x-ray associated with the examination noted in the impression that the Veteran had bipartite patella.  The Board notes that bipartite patella is usually a congenital condition.  See Bipartite Patella, TheFreeDictionary's Medical Dictionary (Oct. 5, 2017), http://medical-dictionary.thefreedictionary.com/bipartite+patella.  Therefore, the examiner should also explain whether the Veteran's bipartite patella is a congenital defect.  If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA North Texas Health Care System dated since June 2017.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's right knee disorder.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner should identify any right knee disorder that has been present during the appeal period or within close proximity thereto (even if it has since resolved).  If right knee strain, degenerative joint disease, osteoarthritis, internal derangement, and bipartite patella are not identified, the examiner should address the prior diagnoses of record.

For each identified disorder, the examiner should provide an opinion as the following questions:

(a) If bipartite patella is identified, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) If the bipartite patella is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(c) If the bipartite patella is determined to be a congenital or developmental disease, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the bipartite patella was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.

(d) For each disorder not of congenital or developmental origin, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include the Veteran's reported twisting of his right knee during boot camp, his January 1963 right knee injury, and his in-service duties as a motor vehicle operator.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

